Citation Nr: 9925433	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  96-51 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation of low back syndrome 
with bulging intervertebral disc at L3-4 and L5-S1, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	To be clarified


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION
 
The veteran had active service from April 1988 to August 
1990.  


REMAND

The Board notes that the veteran's VA Form 21-22, Appointment 
of Veterans Service Organization as Claimant's 
Representative, dated in July 1995, lists two organizations 
as the veteran's representative: The American Legion and 
State of Alabama Department of Veterans Affairs.  In an 
August 1999 memo, The American Legion requested that this 
case be remanded to the RO for clarification of the 
representative pursuant to 38 C.F.R. § 14.631.  The Board 
agrees.  

Accordingly, this case is REMANDED to the RO for the 
following:

The RO should contact the veteran and 
request clarification as to his 
representative.  A new VA Form 21-22 
indicating one representative should be 
submitted and associated with the claims 
folder.  The failure to properly complete 
an appointment of one representative may 
result in no representation.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




